Citation Nr: 9902945	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  96-32 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right great toe 
disability.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for right great toe arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had recognized active military service from 
September 1975 to September 1978.  This matter comes to the 
Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) 
October 1995 rating decision which denied service connection 
for a right great toe disability and entitlement to 
compensation under 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  A chronic disability of the right great toe was not 
evident in service or for many years thereafter; there is no 
competent (medical) evidence demonstrating that the current 
right great toe disability is related or linked to service.

2.  There is no competent (medical) evidence showing that the 
veteran's right great toe disability, including arthritis, 
was aggravated by right great toe bunionectomy performed at a 
VA facility or that the veteran incurred additional 
disability as a result of such surgery.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for a right great toe disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for right great 
toe arthritis.  38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131 (West 1991).  Service connection may also be 
allowed on a presumptive basis for certain disabilities, e.g. 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1998).

With regard to claims of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151, that section provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151, relating to benefits for persons disabled by 
treatment or vocational rehabilitation, was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.  
However in a recent opinion from the VA General Counsel it 
was held that all claims for benefits under 38 U.S.C.A. 
§ 1151 filed before October 1, 1997, such as the claim at 
issue here, must be adjudicated under the provisions of 
38 U.S.C.A. § 1151 as they existed prior to October 1, 1997.  
O.G.C. Prec. 40-97 (December 31, 1997).  The Board is bound 
in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. 
§ 7104(c) (West 1991).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any 
reports or clinical findings indicative of the presence of 
any right great toe symptomatology, disability, or injury, 
but pes planus, NCD (not considered disabling), was found on 
service entrance medical examination in August 1975.  In 
November 1977, he sustained a twisting injury to the right 
ankle.  

On VA medical examinations in January and August 1979, the 
veteran did not indicate that he experienced any 
symptomatology referable to his right great toe, nor were any 
pertinent findings or diagnoses noted during the 
examinations.

In May 1985, the veteran filed an application for VA 
compensation or pension, alleging that several of his 
disabilities were related to his period of active service, 
but he did not indicate that he experienced any right great 
toe symptomatology or disability.

The first post service clinical record evidencing the 
presence of any right great toe symptomatology consists of VA 
outpatient treatment records in July 1992.  At that time, the 
veteran indicated that he experienced pain, swelling, and 
discomfort involving the right foot and the right great toe 
for "several years;" on examination in September 1992, 
right hallux limitus was diagnosed; X-ray study of the right 
foot revealed marked degenerative changes involving the right 
first metatarsal phalangeal joint.  On October 9, 1992, he 
indicated that he had a 3-year history of increasingly 
painful right bunion; he was instructed to report to the 
clinic on October 12, and a surgery was scheduled for October 
13.

VA hospitalization and surgical records dated from October 12 
to October 16, 1992 reveal that the veteran underwent 
chilectomy of the first metatarsal phalangeal joint of the 
right foot on October 13, 1992; pre-surgical clinical notes 
reveal that the risks and complications of the procedure were 
explained to him; it was explained to him that another 
surgery may be required in the future if the joint were not 
replaced at this time.  A signed Request for Administration 
of Anesthesia and for Performance of Operations and Other 
Procedures form reveals that the procedure requested, 
consented to, and performed consisted of "remodeling of 
joint involved in bunion of the right foot with bone and soft 
tissue work;" possible use of total joint implant was 
indicated.  Post operative clinical records reveal that he 
tolerated the procedure without complications and left the 
operating room in satisfactory condition.  His post operative 
course of treatment consisted of bed rest with elevation of 
the right foot, avoidance of weight-bearing on the right 
foot, and attaining comfort level (due to post operative 
pain).  He was discharged home in a stable condition.

VA outpatient treatment records from October 1992 to June 
1997 reveal, in pertinent part, intermittent treatment 
associated with pain, swelling, stiffness, and discomfort 
involving the veteran's right great toe.  On October 27, 
1992, the clinical assessment was that he showed satisfactory 
progress following surgery 2 weeks earlier.  In November 
1992, he stated that his right great toe surgery represented 
an attempt to increase the range of motion in his right great 
toe which, according to him, was the result of an injury 
sustained during active service; he indicated that the 
surgery in October 1992 did not provide the desired relief; 
reportedly, he continued to experience pain and no 
improvement in the range of motion of the right great toe; on 
examination, right hallux rigidus was diagnosed, and 
radiographic evidence revealed severe degenerative arthritis.  
In November 1993, he indicated that he continued to 
experience pain in his great toe, noting that he was very 
upset with the results of his October 1992 bunionectomy; on 
examination, hallux limitus was diagnosed.  X-ray study of 
the right foot in August 1995 revealed a mild hallux valgus 
deformity, moderately advanced degenerative osteoarthritis of 
the first metatarsal joint, probable previous bunionectomy, 
and mild soft tissue swelling around the first metatarsal 
phalangeal joint.  

A September 1995 medical statement from a VA podiatrist 
reveals that he treated the veteran for a painful right great 
toe.  The physician's understanding was that the veteran 
underwent a surgery in October 1992 to correct the problem 
and that the surgery was not successful.  Based on 
contemporaneous physical examination and review of current X-
ray studies, his diagnosis was hallux limitus of the right 
first metatarsal phalangeal joint as a result of degenerative 
osteoarthritis of the same joint.  It was indicated that 
arthritis was causing a gradual loss of normal motion of the 
veteran's right great toe and would eventually progress to 
complete fusion of the great toe joint; once the joint became 
fused and motionless, the diagnosis would then change to 
hallux rigidus, which could be treated by surgically 
destroying the joint and implanting a false joint.  

At a September 1998 Travel Board hearing, the veteran 
testified that his right great toe disability gradually 
developed as a result of extensive marching and running which 
he was required to perform during active service.  He 
indicated that he did not receive medical treatment for his 
painful toe during service or for several years thereafter.  
Eventually, the pain became so persistent and severe that he 
decided to undergo what he believed to be a routine surgery 
at a VA facility in October 1992.  He believed that, rather 
than correcting the problem, the surgery actually resulted in 
greater disability because his right great toe symptoms 
increased in severity, and because he was informed that 
another surgery would be required in the future.  

Service connection for a right great toe disability

Based on the entire evidence of record, as discussed above, 
the Board finds that the claim of service connection for a 
right great toe disability is not well grounded.  Although a 
history of pes planus was indicated on service entrance 
medical examination in August 1975, and the veteran is shown 
to have sustained a twisting injury to the right ankle in 
November 1977, there is no indication of injuries, trauma, or 
indeed any symptomatology involving the right great toe at 
any time during active service or for many years thereafter.  
The first clinical evidence showing any right great toe 
symptoms comes at a time 13 years removed from his period of 
service, and it does not include any competent medical 
evidence of linkage or nexus between any current right great 
toe disability and service; although the veteran reported, 
during treatment in November 1992, that his right great toe 
disability developed as a result of an in-service injury, no 
clinical findings regarding the etiology of any current toe 
disability were made during the course of treatment.  The 
Board notes that "marked" degenerative changes involving 
the right great toe were documented by radiographic evidence 
in September 1992.  Although the time of the onset of 
degenerative arthritis in the right great toe is not clear, 
the medical evidence does not demonstrate that such 
disability developed during active service or is related to 
any disease or injury incurred in service.

The Board is mindful of the veteran's contentions that his 
current right great toe disability had its onset as a result 
of extensive walking and running which he performed in 
service.  However, as a lay person, he is not competent to 
provide the necessary etiological link between his current 
right great toe disability and the period of active service.  
See Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. 
App. at 494.  In order to establish the etiological link 
between the current disability and service, competent medical 
evidence is required.  See Libertine, 9 Vet. App. 521.  The 
Board stresses that although the veteran is competent to 
testify that he has experienced right great toe pain since 
service, see Cartright v. Derwinski, 2 Vet. App. 24 (1991), 
the contemporaneous medical evidence, as discussed above, 
shows the absence of any pertinent symptomatology at that 
time; the presence of any disability involving the right 
great toe was not shown, clinically, for many years after 
service separation.  The veteran did not mention right great 
toe pathology when undergoing VA examinations or applying for 
compensation in the 1970's and 1980's.  Thus, in the absence 
of medical evidence linking the veteran's current right great 
toe disability, including degenerative arthritis, to service, 
his claim must be denied as not well grounded.  See 
Libertine, 9 Vet. App. at 524.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

Entitlement to compensation under 38 U.S.C.A. § 1151

As discussed above, the first post service evidence 
documenting medical treatment associated with any 
symptomatology involving the veteran's right great toe is 
dated in July 1992, marked degenerative arthritis of the 
right great toe was initially diagnosed in September 1992, 
and a 3-year history of a painful right bunion was reported 
on examination in October 1992.  In October 1992, the veteran 
underwent a right foot bunionectomy at a VA facility, and is 
shown to have received intermittent medical treatment 
associated with continuing pain in the right great toe since 
that time.

However, the veteran has not submitted competent evidence 
showing that the October 1992 surgical procedure aggravated 
his right great toe disability or caused any additional 
disability.  Degenerative arthritis was evident prior to, at 
the time of, and after the surgery in October 1992; the 
veteran's treating podiatrist indicated, in September 1995, 
that his right great toe degenerative arthritis was causing a 
gradual increase in the severity of the pertinent physical 
impairment and would eventually require a joint replacement.  
As discussed above, however, the possibility of a joint 
replacement was discussed with the veteran prior to his 
October 1992 right bunionectomy.  The Board observes that the 
VA podiatrist indicated in September 1995, that it was his 
understanding that the October 1992 surgery was not 
successful; it is not suggested, however, that the veteran 
sustained additional injury or disability as a result of his 
October 1992 surgery, or that his then-existing toe 
disability, including degenerative arthritis, was aggravated 
thereby.  

In this case, the only evidence of record indicating that the 
veteran's October 1992 right bunionectomy resulted in 
additional right great toe disability and/or aggravated his 
right great toe degenerative arthritis consists of his own 
contentions.  As discussed above, however, he is not 
competent, as a lay person, to render an opinion requiring 
medical knowledge and skill.  In order to show that current 
disability was caused or aggravated by his October 1992 
surgery, competent medical evidence is required.  See 
Libertine, 9 Vet. App. 521.  Thus, in the absence of such 
evidence, his claim must be denied as not well grounded.  Id. 
at 524.  

Although the veteran's claim has been considered and denied 
by the Board on a ground different from that of the RO, which 
denied the claim on the merits, he has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck, 6 Vet. App. 14.  
A not well-grounded claim must be denied.  Edenfield, 8 Vet. 
App. 384.  If the initial burden of presenting evidence of a 
well-grounded claim is not met, the VA does not have a duty 
to assist the veteran in the development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps, 9 Vet. App. at 344, 
aff'd sub nom. Epps, 126 F.3d 1464. 



ORDER

Service connection for a right great toe disability is 
denied.

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for right great toe arthritis is denied.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.



- 12 -


